 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaster Tank and Welding CompanyandLodge No.822, International Association of Machinists andAerospace Workers,AFL-CIO. Case 14-CA-5787May 6, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND KENNEDYployees in violation of Section 8(a)(3) of the Act. All partieswere represented at the hearing and were afforded full oppor-tunity to present relevant evidence and to argue orally on therecord. Briefs filed by the General Counsel and the Respond-ent have been duly considered.Upon the entire record in the case, and from my observa-tion of the demeanor of the witnesses on the stand, I makethe following:FINDINGS OF FACTOn February 11, 1971, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He also found thatRespondent had not engaged in certain other unfairlabor practices and recommended that the allegationpertaining thereto be dismissed. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion with supporting. brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.' The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent,MasterTank and Welding Company,Quincy, Illinois, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's recommended Order.'We find no merit in Respondent's contention that the Trial Examinerwas biased and prejudiced and that the hearing was not fairly conducted.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: On December 7and 8, 1970,' a hearing in this case was held before me inQuincy, Illinois, based on a complaint by the General Coun-sel' of the Board alleging certain independent violations ofSection 8(a)(1) and the discriminatory discharge of two em-All dates are in 1970, except as otherwise noted.The charge by the Union was filed and served on September 2, and theoriginal complaint thereon was issued on October 23.1.JURISDICTION AND LABOR ORGANIZATIONRespondent, a Texas corporation, maintains a plant inQuincy, Illinois, solely involved in this proceeding, at whichit is engaged in the manufacture, sale, and distribution ofpressure vessels and related products. In the fiscal year end-ing September 30, Respondent had a direct inflow and adirect outflow valued in each instance in excess of $50,000.It is admitted, and I find, that Respondent is engaged incommerce, and that the Union is a labor organization withinthe meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. IssuesThe complaint alleges that Respondent engaged in certainconduct relating to the union activities of employees, consist-ing of coercive interrogations, a promise of benefit, a threatof reprisal, surveillance, creating the impression of surveil-lance, and the discharges of Thomas McWane and HowardPeterson. Respondent generally denies the alleged violations.B. Background and SettingSolely involved herein is the tank plant,' consisting of ap-proximately 50 employees under Gary Straus, plant manager,Carl Barnard, general foreman, Roger Sublette, line foremanof the old production line, and Roger Blentlinger, line fore-man of the new production line. Sublette was the immediatesupervisor of Peterson andMcWane, the alleged dis-criminatees.During the week ending August 22, some of the employeesat the plant discussed among themselves the question of un-ion representation.A meeting was arranged for Monday,August 24, at 6:30 p.m., to take place after work4 in an openarea at Lock and Dam Park, located about 2 miles from theplant. At this meeting, with some 20 or 21 employees present,consideration was given to the type of union appropriate fororganizing the employees, and how to make the initial con-tact with a union. Peterson volunteered to communicate witha union man in Hannibal, 19 miles from Quincy. McWaneadvised the employees as to the purpose of the meeting, andtold them that if they were going to get a union, they hadbetter go through with it, as this was the last chance they had.Finally, another meeting was set, at the same time and place,for Thursday, August 27. At the second meeting, attended by21 to 24 employees, the discussion was similar to that of thefirst meeting. McWane and Peterson "did a lot of the talking"and were apparently the principal spokesmen at both meet-ings,' each of which lasted at least 45 minutes. On August 28McWane and Peterson were discharged, under circumstancesmore fully describedinfra.At Quincy, Illinois, there is also a head plant or division.The workday ended at 5:30 p.m.Logan Murphy, who organized the first meeting, did not show up.190 NLRB No. 50 MASTER TANK AND WELDING COMPANY275C. Restraint and CoercionConcerning their conversationswithPlantManagerStraus,General Counsel's witnesses gave the following tes-timony, in substance: On August 25, in the morning, Strausasked Danny K. Hall if he had gone to the meeting. Hall'sreply was that he had no knowledge of the meeting. OnAugust 26, in the morning, Straus spoke to McWane at hismachine. He referred their discussion 6 months earlier con-cerning a wage raise, and indicated that McWane had a raiseof 20 cents coming to him. He then asked whether McWanewas going to attend the meeting, and McWane replied heknew nothing about it. Straus remarked that "there would beno future for him [Straus] around there if there was [a union]because he was planning to buy a new home." On August 27,about 4:30 p.m., Peterson approached Straus for informationconcerning the purchase of a house in Quincy. After a briefdiscussion, Straus asked him: "Howard, what went on at themeeting?" Peterson responded, "What meeting?" Nothingfurther was said.In examining Straus, no attempt was made by Respondentto meet the specific testimony of Hall, Peterson, and McWaneon the alleged interrogations. General denials by Straus wereelicited and received which were framed in the legal languageof the complaint. He testified that "mostly through otheremployees" who volunteered the information to him, it wasprobably on August 24 or 25 that he became aware of the firstmeeting of the employees at Lock and Dam Park, and notuntil after August 27 did he learn of the second meeting.Straus gave the account that, in July, McWane had asked himfor a wage raise and he then told McWane he would have tobe considered together with certain other employees. Con-tinuing, he related that in their subsequent conversation,about August 26, McWane raised the question of his Julyrequest for a raise, indicating that he had an offer to work fora former employer; this time he told McWane he "wouldconsider it some more," but "other boys on the line" wouldhave to be considered too. Hall, Peterson, and McWane arecredited.Harvey F. Clay testified that, on unspecified dates betweenthe two meetings of the employees, he was questioned sepa-rately by General Foreman Barnard and Line Foreman Sub-lette. In both instances, he was asked if he had attended themeeting, and he gave negative replies. Specifically to Barnard,Clay said, "no, I didn't know nothing about a meeting." Onoccasion in the past Barnard had asked Clay if he was goingto attend a meeting of Jehovah's Witnesses, both being mem-bers of this religious organization.Whether Barnard's ques-tion concerning a meeting referred to Jehovah's Witnesses,Clay answered that "it could have been and then it couldn't."Barnard did not testify regarding this conversation. In viewof the manner in which both the question and answer wereworded and the timing of this incident, I reject Respondent'scontention that Barnard was questioning Clay about a meet-ing of Jehovah's Witnesses. As to Sublette, a general denialwas entered similar to those elicited from Straus.Clayiscredited in both instances.On August 28, on his way home in Hannibal, Petersonstopped to see Sublette, who lived nearby and had been offfrom work that day. Peterson described the conversation:I said, "Roger, you won't be seeing me tomorrow, I justgot fired today." He said, "Oh, no, I didn't know, Gary[Straus] thought you had nothing to do with the union."He said, "My God, Howard," Then I told him that I hadturned it over to the Labor Board, and he said, "MyGod, Howard, the old man won't stand for that, he willclose the door, I'd better look for me another job."... "Well, we knew about the meetings, we had threemen that come back and told us about it."Sublette gave the version that Peterson said he was firedbecause Respondent thought he was engaged in union activi-ties, and that he told Peterson he knew nothing about thedischarge. He denied telling Peterson (as the questions wereput to him by council) that he, Sublette, would close the plantbefore he would let the Union in, and that "other employees"told him what occurred at the unionmeeting. I credit Peter-son.On August 27, when hewas leavingthe plant about 6 p.m.to attend the scheduled union meeting at Lock and DamPark, Peterson observed Plant Manager Straus and JosephThomas, a night foreman, standing on the platform of anoverhead crane. The crane is generally used to stack tanksand load trucks, and its platform, which is stationary, is about20 feet above the ground. From Respondent's plant to theentrance of the park, the measured distance is 1.9 miles alongsharply winding roads. About 1/8 mile from Respondent'splant, there is access to the Lock and Dam Road leadingdirectly to and from the park. The park itself cannot be seenfrom the platform of the crane, and only a small portion ofthe Lock and Dam Road can be seen under favorable condi-tions.No attempt was made to show the extent of generalautomobile traffic during the pertinent period in August, northe degree of public use of the park itself. It is not unusualthat, for various purposes, supervisory personnel mount thecrane outside the Respondent's plant.General Counsel contends that Straus was engaged in sur-veillance of the employees who were driving from the plantto the park to attend the union meeting, and that in particularStraus could identify the well-known blue and white pickuptruck driven by Peterson. Straus explained that he was up onthe crane to deliver a telephonemessageto Thomas and togive him instructions on work to be performed that night. Hedenied that he ever "spied on any employee going to a unionmeeting."Concluding Findings on Section8(a)(1)Admittedly,PlantManager Straus was informed by"volunteer" employees of the two meetings at Lock and DamPark shortly after these events. In Line Foreman Sublette'sconversation with Peterson, it was reaffirmed that Respond-ent received information from employees concerning the twosuch meetings which were held. It may reasonably be in-ferred, and is found, that Respondent was thus made awareof the substance of both meetings and particularly that theemployees were involved in union organizational activities.Within the 3-day interval between the union meetings, Re-spondent engaged in five individual instances of interrogationof employees as to whether they had personally attended ameeting or what had occurred at a meeting. No legitimatepurpose was shown for these questions in which the plantmanager, Straus, personally participated. In each instance thequestioned employee, though actually knowledgeable, choseto respond negatively. The general testimony adduced byRespondent that supervisors were instructed not to questionemployees regarding union activities cannot weigh againstthe evidence that such conduct was in fact committed, nordoes it serve to neutralize any coercive impact upon the em-ployees. Considered in conjunction with other unfair laborpractices herein by Respondent, it is amply established thatthe interrogations which have been described violate Section8(a)(1), as alleged.''Blue Flash Express,Inc.,109 NLRB 591;Mitchell Plastics, Inc.,159NLRB1574; cf.,Bourne Co.v.N.L.R.B.,332 F.2d 47 (C.A. 2). 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the same context that he was interrogated on August 26as to whether he would attend the second union meeting,McWane was promised by Straus that he was to be given awage raise of 20 cents an hour. The subject of the raise wasbroached by Strauss and related back to their earlier discus-sion. On August 28, Respondent discharged McWane assert-edly for refusing to follow instructions on this occasion, andgenerally on unspecified grounds that he was an unsatisfac-tory employee. A basic inconsistency is apparent in Respond-ent's posture on the wage raise and the discharge. The evi-dence, in my opinion, justifies the inference that Straus wasaware or suspected McWane's leading role in the organiza-tional meetings.Whether McWane was genuinely being con-templated for a meritorious raise, the timing of Straus' prom-ise on August 26 is a compelling element. I find that the raisewas promised to dissuade McWane from his participation inthe union activity, and that it was therefore violative of Sec-tion 8(a)(1).On August 28 the statement was made by Line ForemanSublette to Peterson that, "the old man won't stand for that,he will close the door." It is found that this constitutes athreat of plant closure to discourage or avoid union represen-tation of employees. In addition, Sublette's further remarkthat, "We knew about the meetings, we had three men thatcome back and told us about it," unlawfully tended to createthe impression that the employees' meetings were being sub-jected to Respondent's surveillance. In both allegations, theviolations of Section 8(a)(1) are sustained.With respect to the alleged surveillance by Plant ManagerStraus from the platform of the crane on August 27, theadditional factors are noted, as argued by General Counsel:At the time of this incident, Straus had been informed byemployees and was aware that the first meeting had beenheld, had in the interim interrogated Peterson, McWane, andHall, and most probably knew of the scheduled meetingabout to take place. Further, there is a question as to theplausibility of the plant manager taking a telephone messageto an underling, Thomas, up on a crane 20 feet high. AndThomas, the night foreman, was not asked to testify on thesubject.'Considering all of the foregoing, I am unable to concludethat the General Counsel has made out evena prima faciecase of surveillance. Of course, the subjective apprehensionsof Peterson cannot be controlling that his car could or mighthave been identified en route to the meeting in the park. Inall of the described circumstances, in my opinion, it is beyondthe realm of reasonable probability and is reduced to remotespeculation (a) that Straus would by these means seek to learnthe identity of employees, or of Peterson, going to the unionmeeting, and (b) that Straus' conduct could reasonably beregarded by employees as attempted or actual surveillance.Accordingly, this allegation is dismissed.D. The DischargesOn August 28, at 11:40 a.m., Plant Manager Straus notifiedPeterson at his work station that he was discharged becausehe was "not doing his job." The next day, Peterson receiveda letter from Respondent stating the reason for terminationas "inadequate work."On August 28, at 11:45 a.m., Straus came to McWane, awelder, and gave him an instruction to fix a hole in the tankon which he was working. McWane said he would. He wasputting 6 "bungs" or fittings in each tank, each bung taking1minute to install. About 5 minutes later,' Straus returned'One Joseph Thomas did testify forRespondent on another matter.Straus testified it was about 10 minutes later; McWane stated it wasand said, "I thought I told you to fix that hole." McWaneanswered, I will as soon as I get these bungs in." Straus thentold him, "punch your card." The following day, a letter fromRespondent advised McWane he had been discharged for"not following instructions."Petersonfirst worked for Respondent for more than a year,commencing May 1961, and then resigned to take a betterpaying job. In 1963 he resumed employment with Respond-ent and continued for about 1 year, when he again left foranother job. In February 1969, he was again rehired andworked until the time of his discharge in question. In April1969 and April 1970, he received raises on each occasion of15 cents, attaining the final wage rate of $2.40 an hour. In the3-month period preceding his discharge, Peterson was given70 hours of work per week, which was 20 hours of overtimemore than most other employees.There was no incident or event, alleged or shown, whichprecipitated Peterson's termination on August 28. Throughits counsel, in the form of questions on cross examination ofPeterson and subjects raised with its own witnesses, Respond-ent asserted in effect many varied causes for Peterson's dis-charge, e.g., staying too long in the coffee room away fromhis work station; rolling tanks flat, failing to check for round-ness, and causing too many leaks; not grinding plates prop-erly;protesting against working with two new black em-ployees, referring to them in vile terms, and thereby causingthem to quit; complaints of certain helpers assigned to Peter-son that he spoke too much on the job, and requesting trans-fers for such reason; and turning off the switch which momen-tarily prevented an employee from operating a sandblaster.'Testimony by Respondent's supervisors indicates that thesame practice of Peterson going to the coffee room and beingordered to return to his work area was not a recent develop-ment but existed virtually throughout Peterson's employ-ment. Other employees were similarly told to return to theirstations, and there is no showing that any of them weredisciplined. According to Respondent, employees are permit-ted to go to the coffee room but should bring their coffee backto be consumed at their place of work. Peterson testified thathe goes to the coffee room at the times when he is caught upwith his work, and that from there he could view his workstation.Employee witnesses called by Respondent relatedthat they take their coffee breaks at times which are depend-ent on how much the production line is caught up. Likewise,concerning Peterson's alleged work defects, the job inspectorcalled by Respondent testified that Peterson's work was thesame in the 2 months preceding his discharge as it was theentire previous year. Another Respondent witness statedthat, during his employment of 2 1/2 years, there were alwaystanks coming down "flat" along the production line. Severalof the occasions or incidents relied on by Respondent oc-curred many months or even more than a year prior to Peter-son's discharge. As noted, the only reason given to Petersonwas "inadequate work." This same "problem," PlantManager Straus testified, he has had with Peterson the wholetime Peterson worked for Respondent. The matter of Peter-son "talking a lot" was apparently a known and unchangedcondition during all of his employment. The asserted groundsafter he had put in four bungs.'Straus, who alone made the decision to discharge Peterson, cited hisabsences in the coffee room and failure to grind the plates.It is questionablewhether Straus was aware of all the purported grounds for the discharge.Substantial conflicts exist among Respondent's witnesses.Leading questionswere persistently put by Respondent's counsel, though cautioned and ad-vised that it could affect the weight to be given the answer. In addition, forexample, characterizations were indulged in by counsel concerning "warn-ings" given to Peterson, which were not based on previous or reasonablyanticipated testimony. MASTER TANK AND WELDING COMPANY277relating to the two new black employees are based uponextremely vague testimony and are otherwise unsupported.Mc Wanewas discharged by Plant Manager Straus on Au-gust 28,as a result of a specific incident,for failing to followinstructions.Employee Clay, a welder,stated that normallywhen he burns a hole in a tank he or the foreman will repairthe hole.He had burned a good size hole in a tank thatmorning on August 28, but Straus told him to"kick it out"where it reached McWane on the production line. At thispoint,Straus instructedMcWane to fix the hole. Withoutcontradiction,McWane testified that he could not work onthe hole immediately:the tank was red hot;he could not havereached the hole from where he was standing;he was havingtrouble with the conveyor chain at this location;he wouldhave had to roll the tank up to him, fix the hole, and then backthe tank up again to put on the fittings; it would have takenjust a few minutes to put the fittings on first.Since 1963,McWane had been continuously employedwith Respondent,except for a short period in 1968 when hehad resigned to accept another job and a few months laterreturned to work for Respondent.As earlier discussed, onAugust 26, only two days before his discharge, McWane wasspecifically advised of a wage raise by Straus.Straus testifiedthat he fired McWane for several reasons, one of which wasinability to follow instructions,but no other reasons wereshown in the evidence." This was the only occasion thatMcWane did not follow Straus' orders. The other pFoblemsinvolvingMcWane were based on reports, otherwise un-specified, which he received from the supervisory staff. How-ever,testimony from Supervisors Barnard,Sublette, andBlentlinger were highly generalized and fail to substantiateStraus. Their testimony was vague and to the effect thatMcWane never refused to follow orders, but that he griped,was hesitant,or did not do it immediately when told.McWane was never criticized for griping,nor was he everwarned or reprimanded concerning his work.Subletteconceded that the same"problem"existed with McWane for"quite some time...oh, a couple of years." Specific instancescited of McWane'shesitance to fulfill an instruction werelimited,stale, and otherwise unpersuasive of any real fault. Itis perhaps more than a matter of curiosity that the immediatesupervisors of McWane were not involved in the incident onAugust 28,and indeed that Straus,as plant manager, was sodirectly concerned with McWane's work that day.Generally, I am convinced that Respondent attempted todredge up every possible basis for criticism of Peterson,whether valid or not, as post facto justification for his dis-charge. There is no explanation as to why Respondent previ-ously failed to take effective measures to correct these as-serted transgressions or to discipline Peterson.Indeed,Respondent rehired and gave raises to Peterson while beingaware of his purported shortcomings. All these grounds nowraised by Respondent are not,inmy view,the true reasonsfor Peterson's termination.Similarly, it appears clear thatMcWane's discharge was based upon a pretext.As alreadydescribed, Respondent had been informed by employees ofthe occurrence and substance of the two union meetings. Onall the evidence, I find that it was aware of the active partici-pation on the part of Peterson and McWane, or that it be-lieved these two employees were the leaders or instigators ofthe union movement.Respondent's union animus is demon-strated by its unlawful acts of restraint and coercion, foundsupra,and alsoby LineForeman Sublette's admission toPeterson.Finally, it is pointedly significant that both dis-charges were effected the next day after the evening of thesecond union meeting-a factor which Respondent failed toexplainor overcome with believable evidence. Accordingly,it is concluded that Peterson and McWane were discharged,in whole or substantial part, because of their actual or sus-pected union activity,in violation of Section 8(a)(3)."Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent,set forth in section II, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate,and substantial relationto trade, traffic and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. A broad order appearswarranted particularly by reason of the discriminatory dis-charges which go "to the very heart of the Act."12It has been found that Respondent discriminatorily dis-charged Howard Peterson and Thomas McWane. It willtherefore be recommended that Respondent offer these em-ployees immediate and full reinstatement to their former jobs,or, if those jobs no longer exist,to substantially equivalentjobs, without prejudice to their seniority and other rights andprivileges,and make them whole for any loss of earningssuffered by reason of the discrimination against them, bypayment to them of a sum of money equal to that which theynormally would have earned,absent the discrimination, lessnet earnings during such period,with backpay computed ona quarterly basis in the manner established inF.W. Wool-worth Company,90 NLRB 289. Backpay shall carry interestat the rate of 6 percent per annum,as set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716. It will be further recom-mended that Respondent preserve and make available to theBoard, upon request,all payroll records,social security pay-ment records,timecards,personnel records and reports, andallother records necessary and useful to determine theamounts of backpay due and the rights of reinstatement un-der the terms of these recommendations.Upon the foregoing findings of fact,and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Howard Peterson and Thomas McWaneon August 28, 1970,thereby discouraging membership in theUnion,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.4. By the foregoing, and by other acts and conduct interfer-ing with, restraining,and coercing employees in the exerciseof their rights guaranteed in Section7 of theAct, Respondenthas engaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.10Respondent'scounsel also indicated that additional reasons forMcWane's discharge would be developed,but such evidence was not pro-duced."See, e.g.,Lynch-Davidson Motors, Inc.,183 NLRB No. 79." N.L.R.B. v. Express Publishing Co.,312 U.S. 426;N.L.R.B. v. Entwis-tleMfg. Co.,120 F.2d 532 (C.A. 4). 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaidunfair labor practices are unfair labor(e)Notify theRegional Director for Region 14, in writing,practices affecting commerce within the meaning of Sectionwithin 20 daysfrom the date of this Decision,what steps2(6) and(7) of the Act.Respondent has taken to comply herewith.15Upon the above findings of fact, conclusions of law, and theentire record in the case, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"Respondent, Master Tank and Welding Company, Quincy,Illinois,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirattendance at union meetings or their union activities; threat-eningemployees with plant closure, loss of jobs, or otherreprisal to discourage union membership or support; coer-cively promising or granting benefits to employees; or creat-ing among employees the impression that their union activi-ties are under surveillance.(b) Discouraging membership in Lodge No. 822, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, or in any other labor organization, by dischargingemployees, or in any other manner discriminating in regardto hire or tenure of employment or any term or condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer Howard Peterson and Thomas McWane immedi-ate and full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings, in the manner setforth in "The Remedy" section of the Trial Examiner's Deci-sion.(b) Notify the above-named employees, if presently servingin the Armed Forces of the United States, of their right toreinstatement upon application, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c) Preserve and make available to the Board or its agentsall payroll and other records, as set forth in "The Remedy"section of the Trial Examiner's Decision.(d) Post at its Quincy, Illinois, plant, copies of the noticeattached hereto as "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 14, shall,after being duly signed by Respondent, be posted immedi-ately upon receipt thereof, in conspicuous places, and bemaintained for 60 consecutive days. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes.14In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial, in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us to postthis notice; and we intend to carry out the order of the Board,and abide by the following:WE WILL NOTask you anything about a Union, orwho is in the Union, in a manner which would coerceyou regarding your rights under the Act.WE WILL NOTthreaten you with closing down theplant or loss of employment,or punish you in any wayin order to stop you from joining or helping a Union.WE WILL NOTpromise or grant you wage increases orother benefits to keep you from joining or supporting aUnion.WE WILL NOTmake you believe we are spying onemployees in order to find out who has joined the Union,or who is in favor of the Union.WE WILLNOT discharge,,layoff,or otherwise dis-criminate against you in order to discourage member-ship or support for Lodge No.822, International As-sociationofMachinists andAerospaceWorkers,AFL-CIO,or any other labor organization.WE WILL NOTin any other manner interfere with,restrain,or coerce you in the exercise of the rights guar-anteed employees in the National Labor Relations Act,which are as follows:To engage in self-organizationTo form,join or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.Since it has been found that we unlawfully dischargedHoward Peterson and Thomas McWane,WE WILL offerto give them back their regular jobs, or if those jobs nolonger exist,we will give them substantially equivalentjobs; and WE WILL pay them for the earnings they lostbecause of the discrimination, plus 6 percent interest.WE WILL notify the above-named employees, if pres-ently serving in the Armed Forces of the United States,of their right to reinstatement upon application, in ac-cordance with the Selective Service Act and the Univer-salMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.MASTER TANK ANDWELDING COMPANY(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one. MASTER TANK AND WELDING COMPANY279This notice must remain posted for 60 consecutive daysits provisions may be directed to the Board's Office, 1040from the date of posting and must not be altered,defaced,orBoatmen's Bank Building, 314 North Broadway, St. Louis,covered by any other material.Missouri 63102, Telephone 314-662-4167.Any questions concerning this notice or compliance with